DETAILED ACTION
Introduction
Claims 1, 2, 4-12, 14-16, and 18-21 have been examined in this application. Claims 1, 8, 11, and 15 are amended. Claims 2, 4-6, 9, 10, 12, 14, 16, and 18-20 are as previously presented. Claim 7 is original. Claim 21 is new. Claims 3, 13, and 17 are cancelled. This is a final office action in response to the arguments and amendments filed 12/3/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201610099053 filed in China on 02/23/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 12/3/2021, have been fully considered but are not persuasive. The arguments (p. 10-11) recite the subject matter of the independent claims and particularly (p. 12) argue that the combination of references CN104897166A (Su et al.) and US2013/0282806A1 (Steinberg et al.) do not teach the claim limitations “receiving an instruction that includes location information from an interactive client application running on a client terminal, the location information including a destination address, of a destination of the vehicle, designated by user input in a social networking application running on the client terminal, and instructing the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the destination having the destination address designated by the user input in the social networking application” because the Steinberg et al. reference is only directed to sharing of social networking information rather than vehicle destination information (p. 13). However, the primary reference of Su et al. discloses the interactive client application running on a client terminal which obtains a destination address of navigation for a vehicle (see Su et al. p. 5 and complete mapping below). That is, location information in Su et al. is already disclosed as being destination information for a vehicle, and the teaching reference of Steinberg et al. is merely relied upon to teach a particular technique by which location information can be obtained by an interactive client application, from a social networking application (see Steinberg et al. Figure 3 and complete mapping below). The office therefore respectfully disagrees and maintains that the references, when viewed in combination, teach the limitations in question, because the location information (which is destination information for a vehicle in Su et al.) is merely being modified to be designated and transferred between applications per the teachings in Steinberg et al. 
The arguments (p. 13-14) additionally state that the reference of US2013/0282806A1 (Steinberg et al.) is silent with regards to navigation, however these arguments are not persuasive as the reference of Su et al. pertains to the use of the location data for navigation, and Steinberg et al. teaches 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 15, the claims recite the limitation “the location information including a destination address, of a destination of the vehicle, designated by user input in a social networking application.” The disclosure as originally filed (see e.g. specification ¶0056) recites “by using the second application client, a user can conveniently retrieve a destination address” however the process of “retrieving” is not described, and the specification does not appear to describe any 
Claims 2, 4-7, 9-12, 14, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2, 4-7, and 21), Claim 8 (for Claims 9-12, and 14), or Claim 15 (for Claims 16 and 18-20), and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-10, 14-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.).

Regarding Claim 1, Su et al. discloses a method of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) for providing location information to an in-vehicle terminal of a vehicle (see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving, by processing circuitry of the interactive server system (see Figure 2, p. 1, ln. 17-18, and p. 7 ln. 20-26, the process carried out by computer software in server 12, i.e. performed by processing circuitry), an instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction being generated from a transmit interface by an interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the location information including a destination address, of a destination of the vehicle (see p. 5, ln. 7-9 the navigation address is a destination address where the navigation device (which p. 2 ln. 9-21, is an in-vehicle system) navigates), and the transmit interface that causes the first interactive client application to transmit the instruction in a predetermined content format (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parsing, by the processing circuitry of the interactive server system, the instruction in the predetermined content format to obtain the location information and the indication information from the instruction (see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
(see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. cause software to execute for the mapping function).


As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), and discloses the location information including a destination address, of a destination of the vehicle, (see p. 5, ln. 7-9 and full mapping above).

Su et al. does not explicitly recite wherein:
the location information including a destination address, of a destination of the vehicle, designated by user input in a social networking application running on the client terminal, the social networking application providing the designated destination address to the interactive client application and invoking the transmit interface, and
instructing of the in-vehicle terminal to navigate to… the destination address designated by the user input in the social networking application.


Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140), wherein
the location information including an address (see [0043] shared requested content can include an address), designated by user input in a social networking application (see Figure 3, [0042] the request responsive to user action and input into the local social networking application via the third-party application) running on the client terminal (see [0007] the local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application)), the social networking application providing the address to the interactive client application and invoking the transmit interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320), and
the address designated by the user input in the social networking application (see Figure 3, [0042] the request for data (which [0043] includes an address) responsive to user action and input into the local social networking application via the third-party application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and client application of Su et al. to obtain address information from a social networking application, as is taught by Steinberg et al., resulting in the destination address of a destination of the vehicle in Su et al. being designated by user input in a social networking application as taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 2, Su et al. discloses the method according to claim 1, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 4, Su et al. discloses the method according to claim 1, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the obtaining the network address information of the in-vehicle terminal based on the indication information parsed from the instruction includes obtaining the network address information of the in-vehicle terminal based on the indication information parsed from the instruction and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account number and network address information of the in-vehicle terminal)).

Regarding Claim 7, Su et al. discloses the method according to claim 1, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Su et al. discloses a non-transitory computer-readable medium storing instructions (see p. 1 ln 17-18, the invention pertains to computer software (i.e. instructions stored in memory), which when executed by a computer of an interactive server system (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) cause the computer to perform a method of providing location information to an in-vehicle terminal of a vehicle(see p. 2 ln. 9-21, providing a navigation address (location) to an in-vehicle navigation system), the method comprising:
receiving an instruction that includes the location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction being generated from a transmit interface by an interactive client application running on a client terminal(see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the location information including a destination address, of a destination of the vehicle (see p. 5, ln. 7-9 the navigation address is a destination address where the navigation device (which p. 2 ln. 9-21, is an in-vehicle system) navigates), and the transmit interface that causes the interactive client application to transmit the instruction in a predetermined content format (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of the in-vehicle terminal (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parsing, by the processing circuitry of the interactive server system, the instruction in the predetermined content format to obtain the location information and the indication information from (see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
instructing the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the destination having the destination address (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function) 


As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), (see p. 5, ln. 7-9 and full mapping above).

Su et al. does not explicitly recite wherein:
the location information including a destination address, of a destination of the vehicle, designated by user input in a social networking application running on the client terminal, the social networking application providing the designated destination address to the interactive client application and invoking the transmit interface, and
instructing generating the navigation path to… the destination address designated by the user input in the social networking application.

However Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140), wherein
the location information including an address (see [0043] shared requested content can include an address), designated by user input in a social networking application (see Figure 3, [0042] the request responsive to user action and input into the local social networking application via the third-party application) running on the client terminal (see [0007] the local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application)), the social networking application providing the address to the interactive client application and invoking the transmit interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320), and
address designated by the user input in the social networking application (see Figure 3, [0042] the request for data (which [0043] includes an address) responsive to user action and input into the local social networking application via the third-party application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and client application of Su et al. to obtain address information from a social networking application, as is taught by Steinberg et al., resulting in the destination address of a destination of the vehicle in Su et al. being designated by user input in a social networking application as taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 9, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 10, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the indication information comprises a target account number associated with the network address information of the in-vehicle terminal (see p. 5 ln 22 – p.6 ln. 3, the identification information may be a phone number (an account number of the navigation device targeted for receiving the location), and the MAC address of the car navigation device is associated with the phone number in the server).

Regarding Claim 14, Su et al. discloses the non-transitory computer-readable medium according to claim 8, wherein the location information comprises at least one of a point of interest, geographical location information (see p. 6 ln. 12-21, the navigation address is used as a destination, i.e. a geographic location for driving), or path trajectory information. 
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Su et al. discloses an interactive server system, comprising:
processing circuitry (see Figure 2, p. 7 ln. 20-26, server 12, interacting with other devices) configured to:
receive an instruction that includes location information and indication information (see Figures 1 and 2, p. 7 ln. 20-26, system includes electronic device 13 (a client interacting with the server), and see p. 5 ln. 7-18, in step S1, a navigation address (location) and identification information (indication information) are input into the electronic device, and in step S2 this information is received by the server), the instruction being generated from a transmit interface by an interactive client application running on a client terminal (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), the location information including a destination address, of a destination of the vehicle (see p. 5, ln. 7-9 the navigation address is a destination address where the navigation device (which p. 2 ln. 9-21, is an in-vehicle system) navigates), and the transmit interface that causes the interactive client application to transmit the instruction in a predetermined content format (see p. 5, ln. 10-13 the interface including a submit button to transmit the information, and see supporting reference NPL Publication “Client–server model – Wikipedia” p. 2, in client-server communications, the computers must have a common language, i.e. a predetermined format of any information content), the indication information indicating network address information of an in- (see p. 4 ln. 24-25 and p. 5 ln 25 – p.6 ln. 3, identification information may correspond to MAC address of a car navigation device);
parsing, by the processing circuitry of the interactive server system, the instruction in the predetermined content format to obtain the location information and the indication information from the instruction (see p. 5, ln. 19-21, step S3, the server sends the navigation address (location information) and uses the identification information (indication information) to determine where to send the navigation address. In other words, the instruction is parsed (analyzed or separated into components) in order to perform the sending. See also supporting reference NPL Publication “Client–server model – Wikipedia” the communication in a specific content format facilitates parsing);
obtaining, by the processing circuitry of the interactive server system, the network address information of the in-vehicle terminal based on the indication information parsed from the instruction (see p. 4 ln 24-25 and p. 5 ln 25 – p.6 ln. 3, the server obtains the MAC address either directly as received information or via association with other identification information);
sending, by the processing circuitry of the interactive server system, the location information parsed from the instruction to the in-vehicle terminal according to the network address information of the in-vehicle terminal (see p. 5 ln. 19-21, in step S3, the server sends the navigation address (location) to the corresponding navigation device (in-vehicle terminal)); and
 instruct the in-vehicle terminal to invoke a map navigation application to generate a navigation path to the destination having the destination address (see p. 1 ln 17-18, the invention is implemented in computer software and see p. 6 ln. 12-15, in step S4, when the navigation device obtains the navigation address, a dialog box is displayed for the user to approve and then a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path, i.e. apply software for the mapping function) 


As above, Su et al. discloses the transmit interface of the first interactive client application (see p. 5, ln. 10-14, the submitting generated via a web interface (a first application in the client terminal)), and discloses the location information including a destination address, of a destination of the vehicle, (see p. 5, ln. 7-9 and full mapping above).

Su et al. does not explicitly recite wherein:
the location information including a destination address, of a destination of the vehicle designated by user input in a social networking application running on the client terminal, the social networking application providing the designated destination address to the interactive client application and invoking the transmit interface, and 
the destination address designated by the user input in the social networking application.

However Steinberg et al. teaches a technique in a client device (see Figure 1, [0015] client device 140), wherein
the location information including an address (see [0043] shared requested content can include an address) designated by user input in a social networking application (see Figure 3, [0042] the request responsive to user action and input into the local social networking application via the third-party application) running on the client terminal (see [0007] the local social networking application (second interactive client application) provides requested content information to a third-party application (the first interactive client application)), the social networking application providing the designated address to the interactive client application and invoking the transmit interface (see Figure 3, [0052-0053] in step 316 the local social networking application sends the requested information to the third-party application which causes the presenting of the content (invokes the interface) in step 320), and
address designated by the user input in the social networking application (see Figure 3, [0042] the request for data (which [0043] includes an address) responsive to user action and input into the local social networking application via the third-party application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and client application of Su et al. to obtain address information from a social networking application, as is taught by Steinberg et al., resulting in the destination address of a destination of the vehicle in Su et al. being designated by user input in a social networking application as taught by Steinberg et al., with the motivation of enhancing convenience and usefulness of the client application by allowing it to access the rich set of social information of a user (see Steinberg et al. [0002-0004]).

Regarding Claim 16, Su et al. discloses the interactive server system according to claim 15, wherein the indication information comprises the network address information of the in-vehicle terminal (see p. 4 ln. 24-25 the identification information may be a MAC address of the navigation device).

Regarding Claim 18, Su et al. discloses the interactive server system according to claim 15, wherein the indication information includes a target account number (see p. 4 ln. 22-27, the identification information may be a phone number, i.e. a number for a telephone service account), and
the processing circuitry is configured to obtain the network address information of the in-vehicle terminal based on the indication information parsed from the instruction and association information between the target account number and the network address information of the in-vehicle terminal stored in a memory of the interactive server system (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information)).

Regarding Claim 21, Su et al. discloses wherein the instructing step comprises instructing the in-vehicle terminal to invoke the map navigation application to generate the navigation path, which is a path to a geographical location designated by the address (see p. 6 ln. 12-15, step S4, the navigation device obtains the navigation address, and a corresponding navigation route is designed. In other words, the sent navigation address acts as an instruction which, upon approval, invokes the device to generate the path to a location, i.e. cause software to execute for the mapping function).

Su et al does not explicitly recite the method of claim 1, wherein 
the geographical location is designated by the social networking application.

However Steinberg et al. teaches the technique as recited above, wherein 
the geographical location is designated by the social networking application (see [0042-0043] the address as requested and delivered by the local social networking application).
The motivation to combine Su et al. and Steinberg et al. was provided above in the rejection of Claim 1.

Claims 5, 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.), further in view of Publication US2016/0273930A1 (Wada et al.).
Regarding Claim 5, Su et al. further discloses wherein
the interactive server system stores association information between the one or more target account numbers and network address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the method according to claim 1, wherein the indication information indicates an interactive group associated with one or more target account numbers.

However Wada et al. teaches a method for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
the indication information indicates an interactive group associated with one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with a terminal identification (target account number) of each terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the indication information in Su et al. to indicate a group, as taught by Wada et al., with the motivation of increasing the ease of use of navigation systems when a plurality of users travel together (see Wada et al. [0089]).

Regarding Claim 6, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information));

Su et al. does not explicitly recite the method according to claim 5, further comprising:
obtaining the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system; and
sending the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.
In other words, Su et al. merely does not recite an additional association between target account numbers and a group, to be used for sending location information.

Wada et al. teaches the navigation coordination method as recited above, including:
obtaining the terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory of the interactive server system (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
sending the location information to the one or more in-vehicle terminals corresponding to the terminal information associated with the one or more target account numbers that are associated with (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to those account numbers associated with the group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between target account numbers and a group, as taught by Wada et al. The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 5.

Regarding Claim 11, Su et al. further discloses
the one or more target account numbers being associated with address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number (a target account number) is used as the identification information).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the indication information indicates an interactive group that is associated with one or more target account numbers, and
wherein the method further comprises:
obtaining the network address information of the one or more in-vehicle terminals based on the indication information, 
sending the location information to the one or more in-vehicle terminals according to the network address information, and



Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle) wherein:
the indication information indicates an interactive group that is associated with one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination), and
wherein the method further comprises:
obtaining the terminal information of the one or more in-vehicle terminals based on the indication information (see Figure 5, [0036, 0037], the server stores a group designator associated with target account numbers of the terminals), 
sending the location information to the one or more in-vehicle terminals according to the terminal information (see [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group), and
instructing each of the one or more in-vehicle terminals corresponding to the obtained terminal information to generate the navigation path according to the location information (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, which then search for a route using the position of the leader (i.e. generate the required navigation path)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between a group and target account numbers as taught by Wada et al., with the (see Wada et al. [0089]).

Regarding Claim 19, Su et al. further discloses
a memory configured to store association information between one or more target account numbers and address information of one or more in-vehicle terminals, the one or more in-vehicle terminals including the in-vehicle terminal (see p. 3 ln. 4-11, the identification information may be multiple and there are associations for each navigation device, and see p. 5 ln 22 – p.6 ln. 3, the server uses stored data tables to obtain the MAC address of the car navigation device associated when a phone number is used as the identification information).

Su et al. does not explicitly recite the interactive server system according to claim 15, 
wherein the indication information indicates an interactive group associated with the one or more target account numbers.

Wada et al. teaches a technique for shared vehicle navigation information (see [0008, 0024], coordinated navigation for a plurality of terminals T carried onboard a vehicle):
wherein the indication information indicates an interactive group associated with the one or more target account numbers (see [0036, 0037], the control server S may receive a URL that includes identification parameters for two terminals to initiate coordination. And see Figure 5, the server stores an interactive group designator associated with target account numbers of the terminals).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Su et al. with the technique for handling group navigation as taught by Wada et al., with (see Wada et al. [0089]).

Regarding Claim 20, Su et al. further discloses using an association between a target account number and network address information to send location information (see p. 5 ln 22 – p.6 ln. 3, if the identification information is a phone number, the server uses stored data tables, and obtains the MAC address of the car navigation device associated with the phone number (i.e. using association information between the target account and network address information));  

Su et al. does not explicitly recite the interactive server system according to claim 19, wherein the processing circuitry is further configured to:
obtain the network address information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in the memory, and
send the location information to the one or more in-vehicle terminals corresponding to the network address information associated with the one or more target account numbers that are associated with the interactive group.

Wada et al. teaches the navigation coordination technique as recited above, configured to:
obtain the terminal information of the one or more in-vehicle terminals associated with the one or more target account numbers in the interactive group based on the indication information and the association information stored in a memory (see [0036, 0037], once the indication information establishes the group, the server stores an association between the interactive group and target account numbers); and
terminal information associated with the one or more target account numbers that are associated with the interactive group (see [0064-0066], one vehicle in a group may be the leader and may transmit position information via the control server to followers, and [0051], Figure 5, 6, the server distributes information in the coordinated group, i.e. to the account numbers associated with the group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the association of target account numbers and network addresses from Su et al. with a further association between a group and target account numbers as taught by Wada et al. 
The motivation to combine Su et al. and Wada et al. was provided in the rejection of Claim 19.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Publication CN104897166A (Su et al.) (Translation used for citation purposes) in view of Publication US2013/0282806A1 (Steinberg et al.), further in view of Publication US2013/0158854A1 (Weir et al.).
Regarding Claim 12, Su et al. further discloses the electronic device 13 providing navigation using a web interface (see p. 5 ln. 10-13).

Su et al. does not explicitly recite the non-transitory computer-readable medium according to claim 8, wherein the method further comprises:
receiving second location information and second indication information from a third application executed on the client terminal.

Weir et al. teaches a system for sending navigation data from a client device (see [0045] and Figure 1, the network connects client 130 to navigation system 102) including the device configured for:
utilizing a first and second application for web access (see [0058], the client 130 may send information via a plurality of different web browser applications such as Google Chrome or Mozilla Firefox).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic device of Su et al., (which sends location and indication information via the web interface) to use multiple web applications as taught by Weir et al., with the motivation of enhancing the marketability of the system by creating broad compatibility across different client devices.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20120044089-A1 teaches subject matter including transfer of coordinates from a remote device to a vehicle device (see e.g. Figure 3).
US-20140195628-A1 teaches subject matter including transfer of destination data from a mobile app to a vehicle infotainment system via server (see e.g. Figure 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619